It is stipulated that this case is controlled by the determination of the issues in the case of State v. Isaak Diamond, ante, 854, 219 N.W. 831, argued at this term. The information is based on the same statute, there was a demurrer which was sustained, and an appeal from the order. On the strength of the holding in the case of the State v. Isaak Diamond the decision of the county court is reversed and the case remanded for further proceedings.
NUESSLE, Ch. J., and BURKE, BIRDZELL, CHRISTIANSON, and BURR, JJ., concur. *Page 861